Henderson Global Funds 737 North Michigan Avenue, Suite 1700 Chicago, Illinois 60611 December 28, 2012 State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. 2 Heritage Drive North Quincy, Massachusetts 02171 Attention:Legal Department, 8th Floor Ladies and Gentlemen: Reference is made to the Transfer Agency and Service Agreement between Henderson Global Funds (the “Trust”) and State Street Bank and Trust Company (the “Transfer Agent”) dated September 1, 2001, as amended (the “Agreement”). Pursuant to Section 12 of the Agreement, this letter is to provide notice that effective December 28, 2012, the Henderson Japan Focus Fund, Henderson Money Market Fund and Henderson International All Cap Equity Fund, each a series of the Trust, are hereby terminated. The Schedule A to the Agreement is superseded and replaced with the Schedule A attached hereto and dated December 28, 2012. Please indicate your acceptance of the foregoing by executing two copies of this letter, returning one to the Trust and retaining one copy for your records. Very truly yours, Henderson Global Funds By: Name:Christopher K. Yarbrough Title:Secretary Accepted: State Street Bank and Trust Company By: Name:Michael F. Rogers Title:Executive Vice President Schedule A Dated December 28, 2012 Henderson European Focus Fund Henderson Global Technology Fund Henderson International Opportunities Fund Henderson Strategic Income Fund (formerly Henderson Worldwide Income Fund) Henderson Global Equity Income Fund Henderson Global Leaders Funds (formerly Henderson Global Opportunities Fund) Henderson Emerging Markets Opportunities Fund Henderson All Asset Fund Henderson Dividend & Income Builder Fund
